DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,414,533. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses all the structural elements disclosed in claim 1-9. 
In relation to claim 1 of the invention, claim 1 of the cited patent discloses a housing, a needle shield sleeve, a carrier,  a holding member, a syringe comprising a stopper; a stop mechanism [see claim 8 of cited patent; stop ledges]; a first activator member, a second activator member, a drive mechanism, where the drive mechanism is adapted to accumulate a drive force stopper for moving the stopper within the syringe to expel a medicament; and an information device. 
In relation to claim 2 of the invention, claim 1 of the cited patent discloses a remaining drive force of the accumulated drive force in the drive mechanism forcing the second activator member to be displaced toward the distal part of the housing.
In relation to claim 3 of the invention, claim 1 of the cited patent discloses an accumulated drive force in the drive mechanism forcing the second activator member to be displaced toward the distal part of the housing thereby providing feedback about an injection.
In relation to claim 4 of the invention, claim 2 of the cited patent discloses an information member attached to a distal transversal end wall of the second activator member.
In relation to claim 5 of the invention, claim 4 of the cited patent discloses a drive mechanism comprising a plunger rod arranged to act on the stopper inside the syringe.
In relation to claim 6 of the invention, claim 4 of the cited patent discloses a pre-tensioned first compression spring configured for urging the plunger rod to move in the first step and the second step.
In relation to claim 7 of the invention, claim 5 of the cited patent discloses a plunger rod that is slidably and coaxially arranged within the second activator member.
In relation to claim 8 of the invention, claim 5 of the cited patent discloses a pre-tensioned first compression spring coaxially arranged within the plunger rod.
In relation to claim 9 of the invention, claim 5 of the cited patent discloses a pre-tensioned first compression spring coaxially arranged within the plunger rod between a proximal end wall of the plunger rod and the distal transversal end wall of the second activator member.
Allowable Subject Matter
In relation to Sections 102 and 103 of the statute, claims 1-9 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  the examiner of record has not been able to locate prior art that discloses or suggest, inter alia, a carrier arranged within the needle shield sleeve, where the carrier is configured to hold a syringe comprising a stopper; a stop mechanism that prevents rotation of the carrier with respect to the needle shield sleeve; a first activator member arranged within the housing and coupled to the needle shield sleeve; a second activator member arranged within the first activator member; a drive mechanism arranged within the second activator member, where the drive mechanism is adapted to accumulate a drive force stopper for moving the stopper within the syringe to expel a medicament; and an information device arranged to cooperate with a corresponding interacting device arranged on a distal part of the tubular housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783